Order, Supreme Court, New York County (Martin B. Stecher, J.), entered July 10, 1992, declaring that respondents’ exclusion of the uniform allowance paid to New York City police officers from the pension compensation base used in determining retirement allowances is not contrary to Treasury Department Regulations (26 CFR) § 1.62-2, unanimously affirmed, without costs.
Respondents’ determination that the change in Federal withholding tax regulations relating to employee expense allowances that the manner in which police pensions are computed be calculated so as to exclude uniform allowances in the compensation base is not irrational (see, Matter of Caruso v Ward 160 AD2d 557, lv denied 76 NY2d 704). As the IAS Court aptly noted, the uniform allowance has always been subject to taxation if not withholding. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.